Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Paragraphs 41-42 of Liu disclose determining a motion vector for inter-predicting current block and determining a prediction block for interpredicting the current block based on the determined motion vector. Liu discloses rounding the motion vectors (MV0 and MV1), which includes the horizontal and vertical displacements are rounded. In addition, [0078], discloses the precision of Mv0x is ¼, the precision of MV0y is ¼. This discloses both displacements being the same precision level regardless of the mode. Ye discloses in [0007], rounding operations; [0061-0062], the horizontal and vertical gradients are to be calculated and then rounding offset of to a precision level is generated; [0072] discloses rounding being done for an affine mode. [0081] discloses rounding for a BDOF or BIO which is another term for bi-directional optical flow. Therefore, combined, one of ordinary skilled in the art would be able to modify Liu with Ye in order to derive the claimed invention. Doing so, would improve the granularity and accuracy of the motion vectors that are used in the motion compensation stage ([0105], Ye). Therefore, rejection is maintained.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487